DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11th, 2022 has been entered.
Response to Amendment
	The amendment filed July 11th, 2022 has been entered. Claim 1 has been amended. Claims 1-8 remain pending. Applicant’s amendments to the claims overcome each 112(b) rejection previously set forth in the Final Office Action mailed April 18th, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hopman et al. (US 9511954) in view of Vervoort et al. (WO 2018/169392). 
Regarding claim 1, Hopman et al. (US 9511954) teaches a sorting system for sorting parcels (Col. 1 lines 17-18) or other postal articles of the parcel or packet type (Fig. 1 #5 “article”), the sorting system comprising: 
- a first parcel conveyor (Fig. 1 #7 “conveyor”) configured to receive said parcels or other postal articles (Col. 4 lines 64-66), said first conveyor suitable for conveying the parcels in series in a certain conveying direction (Fig. 1 X “conveying direction”); and 
- a second parcel conveyor (Col. 4 lines 58-61) which is a looped conveyor (Col. 4 lines 59-61 “endless belt or chain”) extending above a plurality of sorting outlets (Fig. 7 #9 “receivers”) that is suitable for conveying the parcels or other postal articles in series (Fig. 2 shows articles #5 conveyed in series), said second conveyor being a tray conveyor having trays (Fig. 1 #3 “tray”) distributed in series (Fig. 2 shows trays #3 conveyed in series) and at constant pitch (Fig. 2 shows trays #3 at constant pitch), said second conveyor configured to sort said parcels or other postal articles into sorting outlets; 
wherein said first and second conveyors have respective conveying portions via which the first conveyor (Fig. 1 #7 “conveyor”) feeds the second conveyor with parcels (Col. 4 lines 62-66), each of said trays (Fig. 1 #3 “tray”) being mounted to pivot between a tilted position (Col. 4 lines 54-56 “downward position”), in which it is tilted down along the conveying direction (Fig. 7 trays #3 tilted down along direction X), and a level position (Col. 4 lines 54-56 “laying position”) in which it is brought up to the horizontal (Fig. 7 trays #3 brought up to horizontal after being tilted down); 
wherein said sorting system further comprises: 
- a first mechanical member (Col. 6 lines 49-50 “guide structure”) configured to cooperate with the trays (Fig. 1 #3 “tray”) when they come into said conveying portion of the second conveyor in order to cause them to pivot into the level positions in which they are brought up to the horizontal (Col. 6 lines 46-51); and 
- a second mechanical member (Fig. 7 #12 “guide”) configured to cooperate with the trays (Fig. 1 #3 “tray”) when they leave said conveying portion of the second conveyor in order to cause them to pivot into the tilted positions (Col. 6 lines 46-49). 
Hopman et al. (US 9511954) lacks teaching first and second conveyor having respective contiguous and parallel conveying portions, wherein the second conveyor is flush with the first conveyor in the level position. Additionally, Hopman et al. lacks teaching an injection device mounted on a conveying portion of the first conveyor and comprising piston pushers suitable for moving in said conveying direction in register with and synchronously with the trays of the second conveyor, and for moving transversely relative to said conveying direction so as to transfer the parcels or articles in crosswise translation from the first conveyor to the trays.
Vervoort et al. (WO 2018/169392) teaches a sorting system for sorting parcels (Page 1 lines 9-10) comprising an injection device (Fig. 1 #20 “pusher members”) mounted on a conveying portion of the first conveyor (Fig. 1 #2 “carriers”) and comprising piston pushers (Page 15 lines 2-15) suitable for moving in said conveying direction (Page 12 lines 4-8) in register with and synchronously with the trays of the second conveyor (Page 2 lines 31-34, Page 11 lines 13-16), and for moving transversely relative to said conveying direction (Page 12 lines 9-13) so as to transfer the parcels or articles in crosswise translation from the first conveyor to the trays (Page 13 lines 2-6). Vervoort et al. explains that an item may be transferred from one conveyor to another while maintaining its orientation (Page 12 lines 21-26), therefore providing a more stable and controllable movement of items. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hopman et al. (US 9511954) to include a conveying portion of the first conveyor which is parallel and contiguous to a conveying portion of the second conveyor, as well as an injection device comprising piston pushers for moving transversely relative to the conveying direction as taught by Vervoort et al. (WO 2018/169392) in order to provide a more stable and controllable movement of parcels as they are moved from the first conveyor to the second conveyor. 
Regarding claim 2, Hopman et al. (US 9511954) teaches a sorting system wherein, in the tilted positions, the trays (Fig. 7 #3 “tray”) extend downwards in the direction opposite to the conveying direction (Fig. 7 trays #3 extend downwards opposite to conveying direction X) in which the parcels (Fig. 7 #5 “articles”) are conveyed on the second conveyor. 
Regarding claim 3, Hopman et al. (US 9511954) teaches a sorting system wherein each tray (Fig. 7 #3 “tray”) is provided with a retractable flap (Fig. 7 #11 “locking member”) mounted to go between a closed position in which it is configured to retain a parcel or other postal article on the tray in the tilted position (Col. 6 lines 28-30) and an open position in which it is configured to release the parcel or other postal article from the tray in the tilted position (Col. 6 lines 30-31), and in that the sorting system further comprises a monitoring and control unit (Fig. 8 #25 “controller”) suitable for causing the flap to move into the open position in such a manner that the parcel or article on the tray falls by gravity into an appropriate sorting outlet (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 4, Hopman et al. (US 9511954) teaches a sorting system wherein the sorting system further comprises an actuator (Col. 6 lines 51-55) configured to put the flap into the open position (Col. 6 lines 24-34) under the control of the monitoring and control unit (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 5, Hopman et al. (US 9511954) teaches a sorting system wherein the flap (Fig. 7 #11 “locking member”) is mounted to pivot on the tray in such a manner that opening the flap extends the downward tilting of the tray (Fig. 7 shows locking member #11 extending from downward tilting tray #3 when unlocked). 
Regarding claim 6, Hopman et al. (US 9511954) teaches a sorting system wherein each tray (Fig. 7 #3 “tray”) is provided with a retractable flap (Fig. 7 #11 “locking member”) mounted to go between a closed position in which it is configured to retain a parcel or other postal article on the tray in the tilted position (Col. 6 lines 28-30) and an open position in which it is configured to release the parcel or other postal article from the tray in the tilted position (Col. 6 lines 30-31), and in that the sorting system further comprises a monitoring and control unit (Fig. 8 #25 “controller”) suitable for causing the flap to move into the open position in such a manner that the parcel or article on the tray falls by gravity into an appropriate sorting outlet (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 7, Hopman et al. (US 9511954) teaches a sorting system wherein the sorting system further comprises an actuator (Col. 6 lines 51-55) configured to put the flap into the open (Col. 6 lines 24-34) position under the control of the monitoring and control unit (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 8, Hopman et al. (US 9511954) teaches a sorting system wherein the flap (Fig. 7 #11 “locking member”) is mounted to pivot on the tray in such a manner that opening the flap extends the downward tilting of the tray (Fig. 7 shows locking member #11 extending from downward tilting tray #3 when unlocked).
Response to Arguments
Applicant's arguments filed July 11th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Vervoort et al. does not teach pusher members arranged on the first conveyor, and instead teaches the pusher members arranged on the second conveyor, the Examiner would like to clarify that the carrier #2 represents a first conveyor taught by Vervoort et al. (see Page 11 lines 17-30), and the supply device #101 is not referenced as teaching a first conveyor. The carriers #2 as taught by Vervoort et al. comprise piston pushers (Page 15 lines 2-15) suitable for moving in said conveying direction, and which move transversely relative to said conveying direction (Page 12 lines 9-13) so as to transfer the parcels or articles in crosswise translation from the first conveyor to the discharge device #102. Vervoort et al. states that the discharge device #102 may comprise a chute or a conveyor (Page 11 lines 13-16). Therefore, the integration of Vervoort’s piston pushers in order to move parcels transversely to the conveying direction would include modifying the positioning of the first conveyor in reference to the second conveyor, such that piston pushers transfer the particles from the first conveyor to the second conveyor in a crosswise translation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653